Title: From John Adams to John Davis, 2 May 1822
From: Adams, John
To: Davis, John



dear Sir.
montezillo May 2. 1822

I thank you for introducing to me Mr Lewis Weld, an Instructor in the Asylum for the deaf & Dumb at Hartford, in whom I was highly pleased to see, so accomplished a Grand Son of my Ancient friend and Neighbour the Revnd Mr Weld of Monatiquot, nor was I less gratified, but much more astonished at his Pupil Mr George H Loring We happened to have a little company extraordinary, and we had an entertainment more delightful, and infinitely more moral and intellectual than we could have had at any Theatre though the actors had been Garrick, Siddons, or Kain. We made many experiments and were not less surprised with the promptitude and facility with which the Preceptor translated long stories into his mystical language, than at the ease and perfection with which the Pupil understood them and commited them to writing, I had the good fortune almost forty years ago of frequently visiting the first institution of the kind under the Abba  L’Epee at Paris, where I saw many of his experiments, of the wonderful and apt performance of many of his Pupils; I never in my life beheld a more joyous and social scene, than fifty of his disciples of both sexes in one room—Conversing together after their exercises were over with greater animation, apparent intelligence and perfect delight—than that in their language, of face, and eyes, hands and feet. Yet I cannot say that I saw any thing there in the Master, or the Pupils more affecting, or astonishing—than the exhibition of Mr Weld and Mr Loring
You have given me a high gratification Sir, by your approbation of the performance at the Exhibition by the parvus Julus. I had a great desire to be there myself in person, but nature in her progress had forbidden it,
with sincere esteem and high / Respect I am sir your most Obedient hubl Ser

John Adams